Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 08/3/2020 and further search, Claims 40-59 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach the first subscriber identity module card accessing  a first service provider network based on service registration information,  acquiring the service registration information from a first service provider server according to the subscription indication and the subscription identity from the terminal device(claims 40 and 51);  sending a verification response message to the first service provider server, the verification response message being used by the first service provider server to send the service registration information to the second service provider server (claims 47 and 58).
Prior art teaches a subscription manager (SM), and an embedded UICC (eUICC), wherein the MNO system or the SM stores an eUICC certificate that can verify the identity of the eUICC, transfers the eUICC certificate to the MNO system or the SM in a provisioning or MNO changing process, verifies the identity of a corresponding eUICC using the received eUICC certificate and network registrations of Internet-of-Things and like devices may be managed through the exchange of subscriber identity module and public land mobile network information.
However, the prior art fails to teach the claimed limitation wherein the first subscriber identity module card accessing  a first service provider network based on service registration information,  acquiring the service registration information from a first service provider server according to the subscription indication and the subscription identity from the terminal device (claims 40 and 51);  sending a verification response message to the first service provider server, the verification response message being used by the first service provider server to send the service registration information to the second service provider server (claims 47 and 58). Therefore, the prior art of record either singularly or in 
Moreover, one of ordinary skill in the art would not have been motivated to arrive at applicant's claimed invention unless one was using applicant's claims and specification as a roadmap, thus using impermissible hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/             Primary Examiner, Art Unit 2647